 In the Matter of HEROLD & SONS, INC., EMPLOYERandFooD STOREEMPLOYEES UNION, LOCAL #347 AMALGAMATED MEAT CUTTERS ANDBUTCHER WORKMEN OF NORTH AMERICA, A. F. OF L., PETITIONERCaseNo. 9-RC-R94.-Decided March 16, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer, a West Virginia corporation, maintains its prin-cipal office and place of business at Huntington, West Virginia.' Itis engaged in a wholesale and retail trade in poultry and eggs and inthe processing of poultry for such trade.During the 10-month periodending October 31, 1948, purchases of poultry and eggs amounted toapproximately $228,899.39 of which amount about 3 percent in valuewas obtained from sources outside the State of West Virginia 2 Dur-ing the same period, gross sales of poultry and eggs amounted to ap-proximately $264,043.79 of which amount $6,744.18 represents retailsales at the Employer's premises.Of the balance of $257,299.40 8 ofgross sales at wholesale, $13,569.69, or approximately 5 percent, rep-resents the sale and delivery of merchandise by the Employer's truckto points outside the State of West Virginia.The Employer moved to dismiss the petition upon the ground that itwas not engaged in commerce within the meaning of the Act.Whilewe do not find that the operations of the Employer are unrelated to'The city of Huntington is located in what is known as a "tri-state area,"being nearthe States of Kentucky and Ohio.2 The Employer estimated that less than 1 percent of the amount of goods purchasedrepresents purchases made by the Employer at points outside the State of West Virginiaand that about 2 percent represents purchases originating outside the State of West Virginiabut brought by farmers from the surrounding area to the Employer's premises for sale.aThe Employer's president estimated that less than 1 percent of gross sales representssales to individuals who transport their purchases to points outside the State of WestVirginia.82 N. L. R. B., No. 14.174 HEROLD & SONS,INC.175commerce,we believe that the effect of such operations on interstatecommerce is so insubstantial that to assert jurisdiction in this casewould not effectuate the policiesof the Act.Accordingly,we shalldismiss the petition.ORDERUpon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of Herold&Sons, Inc., Huntington,West Virginia, filedherein by Food Store Employees Union,Local $347,AmalgamatedMeat Cutters and Butcher Workmen of North America,A. F. of L., be,and it hereby is, dismissed.CHAIRMAN HERzoa took no part in the consideration of the aboveDecision and Order.